Citation Nr: 0618120	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO), which 
found that the veteran had not provided new and material 
evidence for reopening of a claim for a right eye injury 
initially filed in November 1992.  The November 1992 claim 
was denied by the RO in May 1993 and by the Board in March 
1996.  The Board's March 1996 decision was not appealed, and 
thus became binding.

Following the RO's January 1999 finding of no new and 
material evidence, the veteran filed a substantive appeal 
(Form 9) in March 1999.  This was followed in September 2001 
by another rating decision, which again denied the veteran's 
claim for lack of new and material evidence.  In February 
2002 the veteran filed another Form 9.

In July 2002 a Board videoconference hearing was held.  The 
transcript of this hearing is of record.  In November 2003 
the case was remanded for additional development.  This was 
followed in November 2004 by a deferred decision from the RO 
regarding the existence of new and material evidence for a 
right eye injury.  A supplemental statement of the case dated 
in April 2005 subsequently found that new and material 
evidence had been presented, but denied the veteran's claim 
for a right eye injury.

The Board notes that in correspondence received from the 
veteran in June 2005 regarding his claim for a right injury 
the veteran complains that his service-connected facial 
lacerations were not included in the April 2005 statement of 
the case (SOC); however, in correspondence dated in February 
2006 the RO advised the veteran that he was indeed service 
connected for facial lacerations, and pointed out that this 
fact had not been mentioned in the April 2005 SOC because the 
issue of facial lacerations was resolved and not on appeal.

In June 2006 the Board received copies of several documents, 
including medical records, none of which are pertinent to the 
issue on appeal.  If the veteran wishes to file a claim for 
an increased rating for his service-connected lumbar spine 
disorder, he should do so with specificity at the RO.


FINDING OF FACT

The veteran has no visual defect or right eye disorder that 
is a residual of an in-service injury.


CONCLUSION OF LAW

A right eye disorder is not the result of disease or injury 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Generally, service connection 
requires medical evidence of a current disability; medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.  Competent medical evidence includes 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a).

Refractive error of the eye is not a disease or injury 
compensable by VA.  38 C.F.R. § 3.303(c) (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Factual Background.  The veteran contends that he is entitled 
to service connection for defective vision.  He asserts that 
his vision has deteriorated because of head trauma that he 
sustained in an April 1978 motor vehicle accident during his 
military service.  He has alternatively asserted that the 
defective vision is due to neurological impairment or to a 
cut cornea as a result of the in-service incident.  

In May 1994 the veteran appeared at an RO hearing.  He 
testified that immediately after service, he started feeling 
strain in his right eye and sensitivity under sunlight or 
extreme illumination, and said that his right eye would go 
weak and blurry.  He testified that he was back and forth 
between the VA and his mother's physician who told him that 
his right eye was getting progressively weaker.  He testified 
that he told the doctor that he went through the windshield 
in the automobile accident and that his right eye was never 
the same after that, and that the glass that cut his forehead 
also cut his eyebrow and left his right eye with limited 
vision.  He also clarified that he did not have the names of 
any doctors who treated him after service.  He stated that VA 
would give him eye drops.  

In a statement dated in October 1994 the veteran stated that 
he did not know if he had sustained a cut to the cornea of 
his right eye, and said that he was rescinding his claim for 
a cut cornea.  In a statement dated in July 1995 he stated 
that the glass that severed his forehead was the same glass 
that initiated the weakness in his eye, and alleged that VA 
and private treating physicians concurred with him.

The veteran also testified before the Board in a 
videoconference hearing held in July 2002.  The transcript of 
this hearing reflects that the veteran reported that his 
right eye visual problem began while he was still on active 
duty.

Service medical records (SMRs) reveal that the veteran's 
vision was 20/20 at the time of his enlistment in March 1977.  
These records also confirm that the veteran was involved in a 
motor vehicle accident in April 1978.  Treatment records 
document swelling around the right eye at the time of the 
April 1978 incident; however, the pupils were equal and 
reactive to light and accommodation.  Subsequent examination 
done a few days later found the veteran's eyes to be equal, 
reactive to light, and the fundi okay.  A separation 
examination done in May 1978 found the veteran had 20/20 near 
and distant vision.  During this examination the veteran 
reported that he had no eye problems.

In November 1979 the veteran underwent a VA examination for 
disability evaluation purposes.  The veteran reported no 
complaints pertaining to his eyes.  His eyes were described 
as completely normal, and his pupils round, regular and 
equal, and reactive to light.  Extraocular movements were 
also found to be normal, as were the fundi, sclerae, and 
peripheral fields.  

VA treatment records (including emergency treatment records) 
dated in May 1992 advise that the veteran was involved in an 
altercation with a group of boys on May 21, 1992, during 
which he sustained lacerations to his bilateral superior 
orbital region.  The lacerations were closed with three 
sutures, which were removed five days later.  Notation at the 
time of suture removal was "well healed supraorbital 
lacerations."

During an April 1993 compensation and pension (C&P) 
examination the veteran complained of visual difficulty with 
his right eye.  An ophthalmoscopic examination noted that the 
cornea was clear.  Uncorrected vision was 20/40 in the right 
eye and 20/30 in the left eye.  Corrected vision was 20/20 in 
both eyes.  The diagnosis was refractive error and strabismus 
abnormality.  

During a March 1994 visual examination done by Dr. Hogan (a 
private treating physician) the veteran reported that his 
right eye was weak, and that sunlight affected the eye.  The 
veteran also reported that he had been in an automobile 
accident and had worn a patch for six months over his eye 
following the accident; and maintained that his right eye had 
been deteriorating since that time.  Testing found the 
veteran's vision to be 20/25 in both eyes.  The assessment 
was myopia right eye, mild myopia astigmatism, and mild 
photophobia.  

C&P examinations were also done by VA in March 1977, April 
2003, and February 2005.  The neurological portion of the 
March 1977 noted that the pupils were equal, round, and 
reactive to light, and the visual fields and extraocular 
movements full.  The April 2003 examination found "no glass 
in the right eye."  Although the April 2003 examiner advised 
that he was "unable to refract the right eye, he reported 
that the veteran "looked with [his] right eye" and was able 
to read with his right eye.  According to the February 2005 
examiner, the veteran has "no visual defect in the right eye 
secondary to the 1978 accident."  The diagnosis was again 
that of refractive error.  

Treatment records from Dr. Jimmerson (the veteran's current 
private treating physician) dating from June 2004 to November 
2005 chronicle a history of "no complaints of blurred 
vision."  


Legal Analysis.  The veteran argues that his right eye visual 
deficiency is due to the lacerations sustained during the 
April 1978 in-service incident, and maintains that VA and 
private treating physicians concur in his belief; however, 
this is not reflected in the medical records.  Rather, it 
appears that the physicians merely repeated the history given 
by the veteran.  Although the veteran did have swelling 
around his right eye at the time of the April 1978 in-service 
incident, the record indicates that this swelling resolved 
without complication.  Even accepting the veteran's 
contention that he wore a patch over his eye for six months 
following the April 1978 incident, the veteran himself 
reported no eye problems, and was found to have 20/20 distant 
and near vision, at the time of his discharge.  He also 
reported no visual difficulties during the November 1979 VA 
examination, and notably did not file his claim for a right 
injury until after the May 1992 altercation in which he 
sustained supraorbital lacerations.  

In any event, the record contains no competent medical 
evidence which establishes that the veteran has any current 
right eye disorder that is related to the April 1978 in-
service incident.  Instead, when the veteran was examined for 
disability evaluation purposes in February 2005, the examiner 
concluded that the veteran had no visual defect in the right 
eye secondary to the 1978 accident.  The evidence indicates 
that the veteran suffers from refractive error or myopia in 
his right eye, a disorder that is not compensable by VA.  38 
C.F.R. § 3.303(c).  Although the April 1993 examination 
included a diagnosis of strabismus in addition to refractive 
error, the Board notes that this abnormality was not 
identified during the veteran's military service or prior to 
this examination.  Moreover, the record contains no competent 
medical evidence that attributes this disorder to an incident 
of the veteran's military service.  Any direct nexus between 
the veteran's strabismus and his military service is also 
clouded by the lacerations that he sustained to his eyes in 
the aforementioned May 1992 altercation.  Because of the 
absence of competent medical evidence which establishes a 
link between any current right eye disorder and the veteran's 
service or any incident therein, this claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in March 2004 and May 2005 essentially satisfied the 
duty to notify provisions.  SMRs, private medical records, 
and VA treatment records have been obtained and made a part 
of the file.  The veteran has also been accorded multiple 
examinations for disability evaluation purposes, and 
testified at an RO hearing and a Board hearing.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  


ORDER

Service connection for residuals of a right eye injury is 
denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


